DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Condurso et al. (US 2006/0047538) in view of Lebel et al. (US 2015/0057518).
Regarding claims 1, 11, 17, Condurso discloses a computer-implemented method (fig. 1-fig. 2) , comprising: receiving, in a medication delivery module (page 3, [0020]), a command to start a medication delivery from a first control module electronically coupled to the medication delivery module, the command to start the medication delivery based on clinical information received at the first control module (fig. 1-fig. 2; page 10, [0085]); initiating, by the medication delivery module, the medication delivery according to the clinical information (page 10, [0085]); updating, in a memory of the medication delivery module, during the medication delivery, delivery information for the medication delivery (page 3, [0018-0020]); receiving, after the first indication, a second indication that the medication delivery module has become electronically coupled with a second control module (fig. 1-fig. 2; page 11, [0095]); and communicating, by the medication delivery module, in response to receiving the second indication, the updated delivery information to the second control module (fig. 1-fig. 2; page 3, [0018-0020]; page 11, [0095]). Claim 11, a memory storing instructions ( (fig. 2); and one or more 
  Condurso discloses all the limitations set forth above but fails to explicitly disclose receiving, before the medication delivery is completed, a first indication that the medication delivery module was decoupled from the first control module.
  However, Lebel discloses receiving, before the medication delivery is completed, a first indication that the medication delivery module was decoupled from the first control module (page 15, [0157]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Lebel within the system of Condurso in order to reduce the occurrence of medical errors thereby improving the reliability of the system.

 Regarding claim 2,  Condurso discloses providing to a server, before receiving the first indication, an identifier of the medication delivery module and the clinical information for storage at the server in association with the identifier (page 10, [0086]); receiving, from the server, after receiving the second indication, the clinical information; updating the clinical information to include a delivery progress value; and providing the updated clinical information to the server (page 10, [0085-0086]).
 Regarding claim 3, Condurso discloses wherein communicating the updated delivery information to the second control module comprises providing, to the second control module (page 3, [0018]) a serial number that identifies the medication delivery module (page 10, [0086]).
 Regarding claim 4, Condurso discloses receiving, in the medication delivery module, before initiating the medication delivery, a command to start the medication delivery from the first control module; and


 Regarding claim 5, Condurso discloses receiving, after the second indication, from the second control module, a command to modify the medication delivery (page 10, [0085-0086]).
 Regarding claim 6, Condurso discloses continuing, after the medication delivery module is decoupled from the first control module, with the medication delivery module, the medication delivery instructed by the first control module (page 10, [0085-0086]).
Regarding claim 7, Condurso discloses wherein de-coupling the medication delivery module from the first control module comprises storing, in a memory, a medication delivery log comprising a medication delivery status, and including the medication delivery log in the clinical information (page 10, [0085-0087]).
 Regarding claim 8, Condurso and Lebel disclose all the limitations set forth in claim 1 and Lebel further discloses  issuing an alert to a central server that the first control module stopped, or that a communication with the first control module is broken when the medication delivery module is decoupled from the first control module (page 15, [0157]).
 Regarding claim 9, Condurso discloses transmitting, before the medication delivery is initiated, the clinical information from the first control module to a storage medium of the medication delivery module; updating the storage medium with a progress status of the medication delivery; and
transmitting, after the second indication, the clinical information from the storage medium of the medication delivery module to the second control module (page 3, [0018-0020]; page 10, [0085-0086]).


  Regarding claim 12, Condurso discloses wherein to perform an error check for the medication delivery based on a measurement of a property of a fluid to be delivered, the property comprising one of a temperature or a presence of a downstream occlusion, and logging a value of the property in a history log that is part of the clinical information (page 1, [0002]).
 Regarding claim 13, Condurso discloses  wherein to perform an error check the one or more processors execute instructions to issue an alert to the second control module and to a server when an error is detected in the medication delivery (page 1, [0002]).
 Regarding claim 14, Condurso and Lebel disclose all the limitations set forth in claim 1 and Lebel further discloses wherein the medication delivery module further includes a dedicated power supply, and wherein the one or more processors are further configured to execute the instructions to cause the system to: continue, using the medication delivery module powered by the dedicated power supply, after being de-coupled from the first control module, the medication delivery instructed by the first control module (page 10, [0106-0107]; page 15, [0157]).
 Regarding claim 15, Condurso discloses wherein the one or more processors are further configured to execute the instructions to cause the system to: store, in a storage medium of the medication delivery module, a medication delivery log comprising a medication delivery status, and including the medication delivery log in the clinical information; and transmit the medication delivery status to the second control module when the medication delivery module is electronically coupled with the second control module (page 3, [0018-0020]).


medium of the medication delivery module to the second control module (page 3, [0018-0020]).
 Regarding claim 18, Condurso discloses wherein the method further comprises: transmitting, before initiating the medication delivery, the clinical information from the first control module to a storage medium of the medication delivery module; and transmitting, after receiving the second indication, the clinical information from the storage medium of the medication delivery module to the second control module (page 3, [0018-0020]).
 Regarding claim 19, Condurso discloses wherein the method further comprises:
providing, before receiving the first indication, an identifier of the medication delivery module and the clinical information for storage at a server in association with the identifier; receiving, after receiving the second indication, the clinical information stored at the server; updating the clinical information to include a delivery progress value; and providing the updated clinical information for storage at the server (page 3, [0018-0020]; page 10, [0085-0086]).
 Regarding claim 20, Condurso discloses receiving, by the medication delivery module, before initiating the medication delivery, a command to start the medication delivery from the first control module; and
receiving, after the second indication, a second command to continue the medication delivery from the second control module (page 10, [0085-0086]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eller et al. (US 2013/0173277) discloses methods and systems for fulfilling drub orders.
Gillies et al. (US 6,272,370) discloses Mr.visible medical……….imaging.
Giuffrida et al. (US 2014/0005743) discloses movement disorder therapy……….of tuning.
Heldman et al. (US 2014/0074180) discloses movement disorder….automatically.
Weiner et al. (US 9,695,403) discloses phytases….using them.
Dijksman et al. (US 2010/0049012) discloses ingestible…diagnostic system.
Pascual-Leone et al. (US 2015/0119689) discloses identifying……applications.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971.  The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






DP
April 20, 2021

                                                                            /DANIEL PREVIL/                                                                            Primary Examiner, Art Unit 2684